Case 3:21-cv-00011-DJN Document 11 Filed 03/31/21 Page 1 of 9 PagelD# 218

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
COLONY INSURANCE COMPANY,
Plaintiff,
v. Civil No. 3:21ev11 (DJN)
PROGRESSIVE CASUALTY

INSURANCE COMPANY,
Defendant.

MEMORANDUM OPINION
(Granting Motion to Dismiss)

Plaintiff Colony Insurance Company (“Plaintiff”) brings this insurance coverage action
against Defendant Progressive Casualty Insurance Company (“Defendant”), alleging that
Defendant improperly denied coverage for an underlying tort claim. This matter now comes
before the Court on Defendant’s Motion to Dismiss (ECF No. 6), moving pursuant to Federal
Rule of Civil Procedure 12(b)(3) to dismiss Plaintiff's claims for improper venue. For the
reasons set forth below, the Court GRANTS Defendant’s Motion (ECF No. 6) and DISMISSES
WITHOUT PREJUDICE Plaintiff's Complaint (ECF No. 1).

I. BACKGROUND

In ruling on a motion for improper venue, the Court may consider evidence outside of the
pleadings, though the Court will draw all inferences in favor of Plaintiff. Sucampo Pharms., Inc.
v. Astellas Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006). Based on this standard, the Court
accepts the following facts, reciting the substantive allegations of Plaintiff's Complaint for

purposes of background only.
Case 3:21-cv-00011-DJN Document11 Filed 03/31/21 Page 2 of 9 PagelD# 219

A. Factual Allegations

Plaintiff is a corporation organized under the laws of Virginia, with its principal place of
business in Richmond, Virginia. (Compl. (ECF No. 1) ¥ 3.) Defendant is a corporation
organized under the laws of Ohio, with its principal place of business in Mayfield Village, Ohio.
(Compl. 4 4.) The two corporations mutually insured Lawson Concrete, LLC, a Maryland
corporation (“Lawson Concrete”). (Compl. § 1.) Plaintiff issued its policy from a Producer in
Richmond, Virginia, to Lawson Concrete’s mailing address in Washington, D.C. (Compl., Ex. F
(“Plaintiff Policy”) (ECF No. 1-7) at 4.) Defendant issued its policy from Cleveland, Ohio, to
Lawson Concrete in Riverdale, Maryland. (Compl., Ex. E (“Defendant Policy”) (ECF No. 1-6)
at 2.) Defendant’s Policy indicates that the covered auto (a truck owned by Lawson Concrete),
maintains a garaging zip code of 20706, which zip code corresponds with Maryland. (Defendant
Policy at 2.)

On May 23, 2019, in Bethesda, Maryland, an individual named Jose Rodriguez
(“Rodriguez”) sustained injuries during the transfer of concrete from Lawson Concrete’s truck to
separate equipment owned by A&D Construction, Rodriguez’s employer. (Compl. { 7-8.)
Plaintiff recites correspondence from Rodriguez’s counsel that “a heavy piece of large concrete
pump owned by Lawson Concrete broke off from about 8 to 10 feet above Mr. Rodriguez and
struck him on the right side of his head, on his shoulder and landed on his right hand.” (Compl.
{ 13.) Rodriguez alleged that his injuries resulted from Lawson Concrete’s negligence. (Compl.,
Ex. B (ECF No. 1-3).)

On November 29, 2019, Defendant denied coverage for Rodriguez’s tort claim, citing in
its declination letter its policy’s “Operation” exclusion. (Compl. ff 9-10.) Subsequently,

Lawson Concrete tendered the tort claim to Plaintiff, and Plaintiff settled it by paying Rodriguez
Case 3:21-cv-00011-DJN Document 11 Filed 03/31/21 Page 3 of 9 PagelD# 220

the total sum of $195,000 in exchange for a release of all claims. (Compl. { 11, 17.) The
Settlement Agreement reached between Plaintiff and Rodriquez contains a clause stating that
Maryland law governs the settlement. (Compl., Ex. C (ECF No. 1-4) at 4.) Thereafter, Lawson
Concrete assigned to Plaintiff all of its rights in connection with the claim and settlement
payment. (Compl. 418.) Plaintiff now sues Defendant for subrogation and contribution, arguing
that Defendant improperly denied coverage for the tort claim. (Compl. {] 34-48.)

B. Plaintiff's Complaint

On January 7, 2021, Plaintiff brought this action against Defendant, alleging that Plaintiff
stands entitled to reimbursement from Defendant given Defendant’s improper refusal to provide
coverage for the underlying tort claim. (Compl. {§ 34-48.) Specifically, in Count I, Plaintiff
seeks Subrogation on the grounds that Defendant’s policy constituted primary coverage for the
tort claim and that its policy qualified as excess coverage. (Compl. {{ 34-46.) Plaintiff further
alleges that it acted prudently to resolve the tort claim by paying a reasonable settlement in
exchange for a release of all claims. (Compl. { 44.)

Alternatively, Count II seeks Contribution. (Compl. {§ 47-48.) There, Plaintiff alleges
that Defendant must contribute its proportional share of the settlement payment “to the extent it
is determined that the claim is covered by [Plaintiffs Policy] and [Defendant’s Policy] — each
as primary or co-primary.” (Compl. fj 47-48.)

Cc. Defendant’s Motion

On January 29, 2021, Defendant filed its Motion to Dismiss (ECF No. 6). In support of
its Motion, Defendant argues that the Court should dismiss Plaintiff's claims for improper venue,
because none of the events giving rise to this claim occurred in the Eastern District of Virginia.

(Def.’s Mot. to Dismiss (“Def.’s Mot.”) (ECF No. 6) at 1-2.) Specifically, Defendant contends
Case 3:21-cv-00011-DJN Document11 Filed 03/31/21 Page 4 of 9 PagelD# 221

that this Court constitutes an improper venue, because a “substantial part of the events or
omissions giving rise to the claim occurred” not in this District, but in Maryland. (Def.’s Mot. at
2. (citing 28 U.S.C. § 1391(b)).) Defendant points to a number of facts supporting its position, to
include that: (1) the underlying incident occurred in Maryland; (2) the tort claimant resides in
Maryland; (3) the incident involved a truck garaged in Maryland and owned by a Maryland
corporation; and, (4) Defendant’s policy constitutes a Maryland insurance policy governed by
Maryland law. (Def.’s Mot. at 3.)

Plaintiff filed its Opposition to Defendant’s Motion to Dismiss on February 11, 2021,
(Opp’n to Def.’s Mot. to Dismiss (“PI.’s Resp.”) (ECF No. 8)), and Defendant filed its Reply on
February 14, 2021, (Def.’s Reply in Supp. of Mot. to Dismiss (ECF No. 10)), rendering
Defendant’s Motion now ripe for review.

Il. STANDARD OF REVIEW

Federal Rule of Civil Procedure 12(b)(3) permits a defendant to challenge the plaintiffs
chosen venue as improper. Fed. R. Civ. P. 12(b)(3). “To survive a motion to dismiss for
improper venue when no evidentiary hearing is held, the plaintiff need only make a prima facie
showing of venue.” Power Paragon, Inc. v. Precision Tech. USA, Inc., 605 F. Supp. 2d 722, 726
(E.D. Va. 2008) (emphasis removed) (citing Mitrano v. Hawes, 377 F.3d 402, 405 (4th Cir.
2004)). When ruling on a 12(b)(3) motion, a court need not accept the plaintiff's factual
allegations as true and may consider evidence outside of the pleadings. Sucampo Pharms., 471
F.3d at 550.

In general, 28 U.S.C. § 1391 governs the proper venue for civil actions before federal
district courts. Pursuant to § 1391, a civil action may be brought in:

(1) a judicial district in which any defendant resides, if all defendants are residents
of the State in which the district is located; (2) a judicial district in which a
Case 3:21-cv-00011-DJN Document11 Filed 03/31/21 Page 5 of 9 PagelD# 222

substantial part of the events giving rise to the claim occurred, or a substantial

part of the property that is the subject of the action is situated; or (3) if there is no

district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal

jurisdiction with respect to such action.

28 U.S.C. § 1391(b)(1)-(3). Notably, “in determining whether events or omissions are
sufficiently substantial to support venue [under Subsection (b)(2)] a court should not focus only
on those matters that are in dispute or that directly led to the filing of the action . . . [but] should
review ‘the entire sequence of events underlying the claim.’” Mitrano, 377 F.3d at 405 (quoting
Uffner v. La Reunion Francaise, S.A., 244 F.3d 38, 42 (1st Cir. 2001)).

Should the Court determine that venue proves improper, the Court “shall dismiss [the
case], or if it be in the interest of justice, transfer such case to any district or division in which it
could have been brought.” 28 U.S.C. § 1406(a). “To determine where a case ‘could have been
brought,’ the ‘movant must establish that both venue and jurisdiction with respect to each
defendant is proper in the transferee district.’”! Symbology Innovations, LLC v. Lego Sys., 158
F. Supp. 3d 916, 935 (E.D. Va. 2017) (citing Koh v. Microtek Int'l, Inc., 250 F. Supp. 2d 627,
630 (E.D. Va. 2003)).

Ill. ANALYSIS

A. Venue Does Not Properly Lie in this Court

Here, Plaintiff relies solely on 28 U.S.C. § 1391(b)(2) in arguing that this Court
constitutes a proper venue. (Compl. { 6; Pl.’s Resp. at 2-4.) Specifically, Plaintiff maintains that

its insurance policy “was issued by [Plaintiff], located in Richmond, Virginia, through a

Producer, also located in Richmond, Virginia, to Lawson Concrete, located in the District of

 

l Neither party has moved for transfer or argued that the Court should transfer the case as

an alternative to dismissing it. Instead, the parties only address the propriety of litigating the
case in this Court.
Case 3:21-cv-00011-DJN Document11 Filed 03/31/21 Page 6 of 9 PagelD# 223

Columbia.” (PI.’s Resp. at 2 (citing Plaintiff Policy at 4).) In short, Plaintiff posits that, because
“(Plaintiffs Policy] was negotiated in Richmond, Virginia (through a broker located in
Richmond), where [Plaintiff] has its principal place of business,” venue properly lies in this
Court.

In response, Defendant argues that Plaintiff's focus on its own insurance policy “is a
specious basis on which to support its claim of proper venue because [Plaintiff's] insurance
policy is not the one [Plaintiff] puts at issue.” (Def.’s Reply at 1.) Instead, Plaintiff seeks
subrogation and contribution from Defendant under Defendant’s policy. (Def.’s Reply at 1.)
Defendant submits that venue thus proves improper given that “[Defendant’s Policy] is a
Maryland Policy governed by Maryland law,” and that the Complaint “asks solely for a finding
that [Defendant’s Policy] included an indemnity obligation for that accident and then a
determination of priority of coverage based on that finding.” (Def.’s Reply at 1-2.) The Court
agrees with Defendant.”

With respect to insurance coverage disputes, “[f]ederal courts have been somewhat
inconsistent in deciding how to apply [§ 1391(b)(2)]. . .. Some courts have focused on the
underlying events for which coverage is sought. Others have looked to factors such as where the
contract was negotiated or executed, where it was to be performed, or where the alleged breach
occurred.” Malveaux v. Christian Bros. Servs., 753 F. Supp. 2d 35, 39 (D.D.C. 2010) (internal
citation omitted). Courts in this district have preferred to take the former approach, focusing on
the underlying events for which coverage is sought. Noetic Specialty Ins. Co. v. N.C. Mut.

Wholesale Drug Co., 453 F. Supp. 3d 842, 846 (E.D. Va. 2020) (citing TRAVCO Ins. Co. v.

 

2 The other two grounds for venue under § 1391 do not apply here. Specifically,

Defendant does not reside in this district, § 1391(b)(1), and it does not appear that Defendant “is
subject to the court’s personal jurisdiction with respect to [this] action.” § 1391(b)(3).

6
Case 3:21-cv-00011-DJN Document11 Filed 03/31/21 Page 7 of 9 PagelD# 224

Ward, 2010 WL 11570116, at *2 (E.D. Va. Mar. 30 2010)); see also Liberty Mut. Fire Ins. Co. v.
KB Home, 2013 WL 6185882, at *6 (E.D. Va. Nov. 25, 2013) (finding venue improper under

§ 1391(b)(2) where “the sole justification for venue in this district is that the ‘[t]he disputed
contract was delivered in Virginia.’”).

In essence, Plaintiff bases its venue argument on two grounds — i.e., that Plaintiff resides
in this district, and that Plaintiff issued its insurance policy from this district. (PI.’s Resp. at 2.)
However, Plaintiff neglects to account for the fact that the core issue raised in this case requires
the Court to interpret Defendant’s insurance policy. (Compl. ff 34-48.) Specifically, Plaintiff
asks the Court to find that Defendant improperly denied coverage for the May 2019 accident in
which Rodriguez sustained injuries. (Compl. [J 34-48.) And, as Plaintiff acknowledges,
Defendant issued its policy from Cleveland, Ohio, to Lawson Concrete in Riverdale, Maryland.
(Pl.’s Resp. at 2, n.1 (citing Defendant Policy at 2).) Thus, even if the relevant analysis centered
on the formation, issuance and execution of the insurance contract, such analysis would not
render this Court a proper venue, given that an Ohio insurer issued the relevant insurance
contract to a Maryland company.

Moreover, all acts and omissions relevant to the underlying tort claim transpired in
Maryland. Accordingly, under the prevailing venue analysis in this district, venue proves
improper. TRAVCO Ins. Co., 2010 WL 11570116, at *2 (“In an insurance coverage action, to
establish venue via [§ 1391(b)(2)], a court looks to the underlying events for which coverage is

sought.”) (citing Carolina Cas. Co. v. Data Broadcasting Corp., 158 F. Supp. 2d 1044, 1047

 

3 Plaintiff asks the Court to analyze Plaintiff's policy only insofar as the Court would need

to determine which policy provided primary coverage, and which provided excess coverage.
(Compl. Jf 34-48.) Accordingly, an analysis of Plaintiff's policy proves secondary to the legal
issues presented in this action, given that the Court would only reach that analysis should the
Court determine in the first instance that Defendant improperly denied coverage.

7
Case 3:21-cv-00011-DJN Document11 Filed 03/31/21 Page 8 of 9 PagelD# 225

(C.D. Cal. 2001)). In short, neither the circumstances giving rise to the insurance policy at issue
(i.e., Defendant’s insurance policy) nor the facts relating to the underlying tort action have any
connection whatsoever to this forum.

For these reasons, the Court hereby GRANTS Defendant’s Motion to Dismiss for
Improper Venue (ECF No. 6).

Finally, the Court pauses to acknowledge that “[w]hen deciding whether to transfer or
dismiss, ‘district courts generally favor transfer over dismissal, unless there is evidence that a

999

case was brought in an improper venue in bad faith or to harass defendants.’” Conte v. Virginia,
2020 WL 3883251, at *4 (E.D. Va. July 9, 2020) (citing Symbology Innovations, LLC, 282 F.
Supp. 3d at 935). However, before the Court can transfer the case to another district, the Court
must first determine that venue proves otherwise proper in the transferee court, which
determination entails an analysis of personal jurisdiction. Jd. at *6-7. But the parties here have
provided no argument on whether the United States District Court for the District of Maryland
could exercise personal jurisdiction over Defendant. Indeed, neither party has moved for transfer
at all, or has asked the Court to consider where the case could be transferred. As such, without
the benefit of the parties’ briefing on the issue or a sufficient record, the Court declines to
determine whether another court can exercise personal jurisdiction over Defendant.

IV. CONCLUSION

For the reasons set forth above, the Court GRANTS Defendant’s Motion (ECF No. 6)
Case 3:21-cv-00011-DJN Document 11 Filed 03/31/21 Page 9 of 9 PagelD# 226

and DISMISSES WITHOUT PREJUDICE Plaintiff's Complaint (ECF No. 1).
This case is now CLOSED.
An appropriate Order shall issue.
Let the Clerk file a copy of this Memorandum Opinion electronically and notify all

counsel of record.

/s/ \
David J. Novak eee
United States District Judge

Richmond, Virginia
Dated: March 31, 2021

 
